DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US Serial No. 2013/0040157, and further in view of Tai et al. (US Serial No. 2007/0243351).
	Regarding claim 1; Igarashi et al. teaches a resin composition comprising a polyolefin (A), a saponified ethylene-vinyl acetate copolymer (B), a saponified ethylene-vinyl acetate copolymer (C), a pigment (E) [0014], and conjugated polyene compound (H) [0019].  Igarashi et al. teaches the conjugated polyene (H) is for example, isoprene (MW of 30-500) [0049].
Igarashi et al. fails to teach an iron compound present in an amount of 0.01 to 20 ppm on a metal basis based on a weight of the ethylene-vinyl alcohol.  Tai et al. teaches a resin composition comprising 70 to 99.9 wt % of a polyvinyl alcohol resin (A) and 0.1 to 30 wt % of a thermoplastic resin (B) other than the polyvinyl alcohol resin (A), wherein the thermoplastic resin (B) has a carbon-carbon double bond and a functional group including a hetero atom; further comprising a transition metal salt (C) [0008-0009].  Tai et al. teaches, in preferred embodiments, the polyvinyl alcohol resin (A) is an ethylene-vinyl alcohol copolymer (ethylene-vinyl alcohol copolymer) [0017] and the transition metal salt (C) comprises at least one transition metal such as iron [0012].  Tai et al. teaches the transition metal salt (C) is employed in an amount of from 1 to 5000 ppm in terms of a metal element, based on a total weight of the polyvinyl alcohol resin (A) and the thermoplastic resin (B) [0011].  Igarashi et al. and Tai et al. are analogous are because they are both concerned with the same field of endeavor, namely EVOH resin containing compositions, suitable for use in making multilayered structures, suitable for use in packaging of food stuffs.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add 1 to 20 ppm of a iron containing transition metal, as taught by Tai et al., to the composition of Igarashi et al., and would have been motivated to do so in order to improve the oxygen scavenging function of the resin composition, as suggested by Tai et al. [0151].
	Regarding claim 2; Igarashi et al. teaches the conjugated polyene compound (H) is employed in an amount of 0.000001 to 1 parts by mass based on 100 parts by mass of the total amount of polyolefin (A) and saponified ethylene-vinyl acetate copolymer (B) [0019].
	Regarding claim 3; Igarashi et al. teaches employing the iron transition metal in an amount of 1 to 5000 ppm [0011-0012]and Igarashi et al. teaches employing the conjugated polyene compound in an amount of 0.000001 to 1 pph (0.01 to 1000 ppm) [0019], thus the weight ratio would fall within the claimed range (e.g. 2500 ppm (metal)/(500 ppm polyene) = 5).
	Regarding claim 4; Igarashi et al. teaches pellets comprising the EVOH resin [0078].
	Regarding claim 5; Igarashi et al. teaches a multilayer structure comprising a layer which comprises the ethylene-vinyl alcohol copolymer [0079].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767